Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11026270. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, 7, the Patent No. 11026270 teaches a radio resource control (RRC) connection method, comprising: 
receiving, by an anchor node, a configuration parameter and an identifier of a user equipment (UE) from a serving node, wherein the configuration parameter includes at least one of a media access control (MAC) layer configuration parameter, a physical layer configuration parameter, an srb-Identity parameter, an rlc-Config parameter, or a logicalChannelConfig parameter (claim 1); 
receiving, by the anchor node, an RRC connection establishment complete message from the serving node (claim 1); and 
establishing, by the anchor node, an RRC connection between the anchor node and the UE (claim 1).

Regarding claim 2, 8, the Patent No. 11026270 teaches the method according to claim 1, wherein the RRC connection establishment complete message is generated by the UE, according to an RRC connection establishment message sent by the serving node, and the RRC connection establishment complete message is sent by the UE to the serving node (claim 1).

Regarding claim 3, 9, the Patent No. 11026270 teaches the method according to claim 2, wherein that before the RRC connection establishment complete message is sent to the serving node by the UE, performing the receiving, by the anchor node, the configuration parameter and the UE identifier of the UE from the serving node (claim 2).

Regarding claim 4, 10, the Patent No. 11026270 teaches the method according to claim 1, wherein the method further comprises: receiving, by the anchor node, a corresponding packet data convergence protocol protocol data unit (PDCP PDU) (claim 1, 3), wherein the PDCP PDU is received from a radio link control (RLC) layer entity of the serving node after the RLC entity of the serving node processed an RRC message from the UE, wherein the RRC message comprises the RRC connection establishment complete message, and the RRC connection establishment complete message is carried by a signaling radio bearer (SRB) SRB1 (claim 1, 3); and processing, by a first PDCP layer entity in the anchor node, the RRC connection establishment complete message that is carried by the SRB 1 (claim 1, 3), and sending the processed RRC connection establishment complete message to an RRC layer entity; or processing, by a second PDCP layer entity in the anchor node, the RRC message that carried by an SRB2, and sending the processed RRC message to the RRC layer entity (claim 1, 3).

Regarding claim 5, 11, the Patent No. 11026270 teaches the method according to claim 1, wherein the receiving, by the anchor node, an RRC connection establishment complete message from the serving node, comprises: receiving, by the anchor node, a control plane signaling message from the serving node, wherein the control plane signaling message carries the RRC connection establishment complete message (claim 1).

Regarding claim 6, 12, the Patent No. 11026270 teaches the method according to claim 5, wherein the control plane signaling message further carries indication information, wherein the indication information indicates that the RRC connection establishment complete message is an RRC message that a SRB 1 bears (claim 1).

Regarding claim 13, the Patent No. 11026270 teaches a radio resource control (RRC) connection system, comprising an anchor node and a serving node, wherein: the anchor node is configured to: receive a configuration parameter and an identifier of a user equipment (UE) from the serving node, wherein the configuration parameter includes at least one of a media access control (MAC) layer configuration parameter, a physical layer configuration parameter, an srb-Identity parameter, an rlc-Config parameter, or a logicalChannelConfig parameter (claim 4); receive an RRC connection establishment complete message from the serving node (claim 4); and establish an RRC connection between the anchor node and the UE (claim 4); and the serving node is configured to: send the configuration parameter and the identifier of the UE to the anchor node (claim 4); and send the RRC connection establishment complete message to the anchor node (claim 4).

Regarding claim 14, the Patent No. 11026270 teaches the system according to claim 13, wherein the RRC connection establishment complete message is generated by the UE, according to an RRC connection establishment message (claim 4); and the serving node is further configured to receive the RRC connection establishment complete message from the UE (claim 4).

Regarding claim 15, the Patent No. 11026270 teaches the system according to claim 13, wherein: the anchor node is further configured to: receive a corresponding packet data convergence protocol protocol data unit (PDCP PDU), wherein the PDCP PDU is received from a radio link control (RLC) layer entity of the serving node after the RLC entity of the serving node processed an RRC message from the UE, wherein the RRC message comprises the RRC connection establishment complete message, and the RRC connection establishment complete message is carried by a signaling radio bearer (SRB) SRB1 (claim 4, 6); and process, by a first PDCP layer entity in the anchor node, the RRC connection establishment complete message that is carried by the SRB1 (claim 4, 6), and send the processed RRC connection establishment complete message to an RRC layer entity; or process, by a second PDCP layer entity in the anchor node, the RRC message that carried by an SRB2, and send the processed RRC message to the RRC layer entity (claim 4, 6).


Regarding claim 16, the Patent No. 11026270 teaches the system according to claim 13, wherein: the anchor node is further configured to receive a control plane signaling message from the serving node, wherein the control plane signaling message carries the RRC connection establishment complete message (claim 4).

Regarding claim 17, the Patent No. 11026270 teaches the system according to claim 16, wherein the control plane signaling message further carries indication information, wherein the indication information indicates that the RRC connection establishment complete message is an RRC message that a SRB 1 bears (claim 4).

Regarding claim 18, the Patent No. 11026270 teaches the system according to claim 17, wherein: the serving node is further configured to add the indication information to the control plane signaling message after receive the RRC connection establishment complete message from the UE and prior to send the control plane signaling message to the anchor node (claim 4).

Regarding claim 19, the Patent No. 11026270 teaches the system according to claim 13, wherein: a RLC layer entity of the serving node is configured to: process the RRC connection establishment complete message into a PDCP PDU (claim 4, 6); and send the corresponding PDCP PDU to the anchor node (claim 4, 6); the anchor node is further configured to: receive the corresponding PDCP PDU from the RLC layer entity of the serving node (claim 4, 6); and a PDCP layer entity of the anchor node is configured to: process the RRC connection establishment complete message that a SRB 1 bears (claim 4, 6); and send the processed RRC connection establishment complete message to an RRC layer entity of the anchor node (claim 4, 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 7, 8, 9, 11, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAGHOTHAMAN et al. (US 20140349694) in view of FONG et al. (US 9264979).

Regarding claims 1, 7, RAGHOTHAMAN teaches a radio resource control (RRC) connection method, comprising: 
receiving, by an anchor node, a configuration parameter and an identifier of a user equipment (UE) from a serving node (par. 117, 120, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL and par. 110 H-WTRU confirms the association with T-WTRU with the base station; par. 81, 173, 192, the RRC association information message includes the identifier associated with the T-WTRU before the RRC Reconfirmation complete); 
receiving, by the anchor node, an RRC connection establishment complete message from the serving node (par. 117, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL, which is before receiving the RRC connection setup complete message or RR connection reconfig complete message); and 
establishing, by the anchor node, an RRC connection between the anchor node and the UE (par. 123, 124, T-WTRU transition to XL-Active substate of the RRC-connected state that enable T-WTRU to transmitting and receiving data with the base station in XL and TRL or direct TRL as in indicated by par. 74, 89).
However, RAGHOTHAMAN does not teach wherein the configuration parameter includes at least one of a media access control (MAC) layer configuration parameter, a physical layer configuration parameter, an srb-Identity parameter, an rlc-Config parameter, or a logicalChannelConfig parameter.
But, FONG in a similar or same field of endeavor teaches receive a configuration parameter (col. 1 lines 44-48, col. 13 lines 20-23), wherein the configuration parameter includes at least one of a media access control (MAC) layer configuration parameter, a physical layer configuration parameter, an srb-Identity parameter, an rlc-Config parameter, or a logicalChannelConfig parameter (col. 1 lines 44-48, col. 13 lines 20-23, the UE sends the RRC connection request to transmission station or eNB, the RRC connection request including SRB, logical channel, RLC-SAP, and direction and also RRC connection establishment cause as in col. 13 lines 35-54);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FONG in the system of RAGHOTHAMAN request connection establishment.
The motivation would have been to enable the transmission of a message in certain SRB to provide a certain quality of service. 

Regarding claim 2, 8, RAGHOTHAMAN teaches the method according to claim 1, wherein the RRC connection establishment complete message is generated by the UE (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202), according to an RRC connection establishment message sent by the serving node (par. 177, the T-WTRU 201 may receive an RRC reconfiguration message from the base station 1934. The RRC reconfiguration message may be received on SRB1, which is tunneled through a DRB of the H-WTRU 202), and the RRC connection establishment complete message is sent by the UE to the serving node (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).

Regarding claims 3, 9, RAGHOTHAMAN teaches the method according to claim 2, wherein that before the RRC connection establishment complete message is sent to the serving node by the UE, performing the receiving, by the anchor node, the configuration parameter and the UE identifier of the UE from the serving node (par. 117, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL, which is before receiving the RRC connection setup complete message or RR connection reconfig complete message).

Regarding claim 5, 11, RAGHOTHAMAN teaches the method according to claim 1, wherein the receiving, by the anchor node, an RRC connection establishment complete message from the serving node (par. 117, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL, which is before receiving the RRC connection setup complete message or RR connection reconfig complete message), comprises: receiving, by the anchor node, a control plane signaling message from the serving node, wherein the control plane signaling message carries the RRC connection establishment complete message (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).

Regarding claim 13, RAGHOTHAMAN teaches a radio resource control (RRC) connection system, comprising an anchor node and a serving node, wherein: the anchor node is configured to: receive a configuration parameter and an identifier of a user equipment (UE) from the serving node (par. 117, 120, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL and par. 110 H-WTRU confirms the association with T-WTRU with the base station; par. 81, 173, 192, the RRC association information message includes the identifier associated with the T-WTRU before the RRC Reconfirmation complete); receive an RRC connection establishment complete message from the serving node (par. 117, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL, which is before receiving the RRC connection setup complete message or RR connection reconfig complete message); and establish an RRC connection between the anchor node and the UE (par. 123, 124, T-WTRU transition to XL-Active substate of the RRC-connected state that enable T-WTRU to transmitting and receiving data with the base station in XL and TRL or direct TRL as in indicated by par. 74, 89); and the serving node is configured to: send the configuration parameter and the identifier of the UE to the anchor node (par. 117, 120); and send the RRC connection establishment complete message to the anchor node (par. 117).
However, RAGHOTHAMAN does not teach wherein the configuration parameter includes at least one of a media access control (MAC) layer configuration parameter, a physical layer configuration parameter, an srb-Identity parameter, an rlc-Config parameter, or a logicalChannelConfig parameter;
But, FONG in a similar or same field of endeavor teaches receive a configuration parameter (col. 1 lines 44-48, col. 13 lines 20-23), wherein the configuration parameter includes at least one of a media access control (MAC) layer configuration parameter, a physical layer configuration parameter, an srb-Identity parameter, an rlc-Config parameter, or a logicalChannelConfig parameter (col. 1 lines 44-48, col. 13 lines 20-23, the UE sends the RRC connection request to transmission station or eNB, the RRC connection request including SRB, logical channel, RLC-SAP, and direction and also RRC connection establishment cause as in col. 13 lines 35-54);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FONG in the system of RAGHOTHAMAN request connection establishment.
The motivation would have been to enable the transmission of a message in certain SRB to provide a certain quality of service. 

Regarding claim 14, RAGHOTHAMAN teaches the system according to claim 13, wherein the RRC connection establishment complete message is generated by the UE (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202), according to an RRC connection establishment message (par. 177, the T-WTRU 201 may receive an RRC reconfiguration message from the base station 1934. The RRC reconfiguration message may be received on SRB1, which is tunneled through a DRB of the H-WTRU 202); and the serving node is further configured to receive the RRC connection establishment complete message from the UE (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).

Regarding claim 16, RAGHOTHAMAN teaches the system according to claim 13, wherein: the anchor node is further configured to receive a control plane signaling message from the serving node (par. 117, the RRC connection request with the cause code indicating that the RRC connection request is sent because the T-WTRU’s 201 seeks a connection on the XL, which is before receiving the RRC connection setup complete message or RR connection reconfig complete message), wherein the control plane signaling message carries the RRC connection establishment complete message (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).


Claim(s) 4, 6, 10, 12, 15, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAGHOTHAMAN et al. (US 20140349694) and FONG et al. (US 9264979) as applied to claims 1, 5, 7, 11, 13, 16 above, and further in view of BASU et al. (US 20160212661).

Regarding claim 4, 10, RAGHOTHAMAN teaches the method according to claim 1, wherein the method further comprises: 
receive a the RRC connection establishment complete message (par. 83, 86, the RRC reconfiguration performed through the communication channel using the PHY, MAC, RLC, PDCP, RRC; par. 118, 123, 125, 177, the T-WTRU in XL communication using SRB1 or SRB2, which the complete message using SRB1, which the transmission would passing the RRC to PDCP, RCL, MAC, PHY of T-WTRU to the H-WTRU and then to the base station),
wherein the RRC message comprises the RRC connection establishment complete message (par. 83, 86, the RRC reconfiguration performed through the communication channel using the PHY, MAC, RLC, PDCP, RRC; par. 118, 123, 125, 177, the T-WTRU in XL communication using SRB1 or SRB2, which the complete message using SRB1, which the transmission would passing the RRC to PDCP, RCL, MAC, PHY of T-WTRU to the H-WTRU and then to the base station); and the RRC connection establishment complete message is carried by a signaling radio bearer (SRB) SRB1 (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202);
processing, by the anchor node, the RRC connection establishment complete message that is carried by the SRB1 (par. 118, 123, 125, 177, receiving complete message on the SRB1, which then process to indicate handover complete); and send the processed RRC connection establishment complete message to an RRC layer entity (par. 129, 177).
However, RAGHOTHAMAN does not explicitly teach
receiving, by the anchor node, a corresponding packet data convergence protocol protocol data unit (PDCP PDU), wherein the PDCP PDU is received from a radio link control (RLC) layer entity of the serving node after the RLC entity of the serving node processed an RRC message from the UE; and 
processing, by a first PDCP layer entity in the anchor node, the RRC connection establishment complete message; or 
processing, by a second PDCP layer entity in the anchor node, the RRC message that carried by an SRB2, and sending the processed RRC message to the RRC layer entity.
But, BASU in a similar or same field of endeavor teaches receiving, by the anchor node, a corresponding packet data convergence protocol protocol data unit (PDCP PDU) (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB, which would indicating the RRC complete message being place or process into PDCP PDU and send over to the target eNB), wherein the PDCP PDU is received from a radio link control (RLC) layer entity of the serving node after the RLC entity of the serving node processed an RRC message from the UE (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB); and 
processing, by a first PDCP layer entity in the anchor node, the RRC connection establishment complete message that is carried by the SRB1 (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99), and sending the processed RRC connection establishment complete message to an RRC layer entity (fig. 9, par. 48, 49, RRC layer with different PDCP entities, and in par. par. 95, 97, 98, 99, different bearers are mapped to different PDCP and RLC layers, and par. 131, 264, the base station verify the C-RNTI sent in the RRCConnectionReconfigureationComplete message for SRB1 or DCCH or SRB2 or DCCH that being sent up to RRC layer, and RRC message using SRB0 or CCCH); or 
processing, by a second PDCP layer entity in the anchor node, the RRC message that carried by an SRB2 (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99), and sending the processed RRC message to the RRC layer entity (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BASU in the system of RAGHOTHAMAN and FONG provides different SRBs mapping to different PDCP layers.
The motivation would have been to provide different priority and different path identification. 

Regarding claim 6, 12, RAGHOTHAMAN teaches the method according to claim 5, wherein the control plane signaling message indicates that the RRC connection establishment complete message is an RRC message that a signaling radio bearer 1 (SRB1) bears (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).
However, RAGHOTHAMAN and FONG do not teach wherein the control plane signaling message further carries indication information, wherein the indication information indicates that the message is an message that a SRB 1 bears.
But, BASU in a similar or same field of endeavor teaches wherein the control plane signaling message further carries indication information (par. 95, 131, the base station verify the C-RNTI sent in the RRCConnectionReconfigrationComplete message for SRB1), and wherein the indication information indicates that the RRC connection establishment complete message is an RRC message that a SRB 1 bears (par. 95, 131, the base station verify the C-RNTI sent in the RRCConnectionReconfigrationComplete message for SRB1).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BASU in the system of RAGHOTHAMAN and FONG to provide the indication for verification.
The motivation would have been to identify the corresponding acknowledgement for confirm the configuration.

Regarding claim 15, RAGHOTHAMAN teaches the system according to claim 13, wherein: the anchor node is further configured to: 
receive a the RRC connection establishment complete message (par. 83, 86, the RRC reconfiguration performed through the communication channel using the PHY, MAC, RLC, PDCP, RRC; par. 118, 123, 125, 177, the T-WTRU in XL communication using SRB1 or SRB2, which the complete message using SRB1, which the transmission would passing the RRC to PDCP, RCL, MAC, PHY of T-WTRU to the H-WTRU and then to the base station),
wherein the RRC message comprises the RRC connection establishment complete message (par. 83, 86, the RRC reconfiguration performed through the communication channel using the PHY, MAC, RLC, PDCP, RRC; par. 118, 123, 125, 177, the T-WTRU in XL communication using SRB1 or SRB2, which the complete message using SRB1, which the transmission would passing the RRC to PDCP, RCL, MAC, PHY of T-WTRU to the H-WTRU and then to the base station); and the RRC connection establishment complete message is carried by a signaling radio bearer (SRB) SRB1 (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202);
processing, by the anchor node, the RRC connection establishment complete message that is carried by the SRB1 (par. 118, 123, 125, 177, receiving complete message on the SRB1, which then process to indicate handover complete); and send the processed RRC connection establishment complete message to an RRC layer entity (par. 129, 177).
However, RAGHOTHAMAN does not explicitly teach
receive a corresponding packet data convergence protocol protocol data unit (PDCP PDU), wherein the PDCP PDU is received from a radio link control (RLC) layer entity of the serving node after the RLC entity of the serving node processed an RRC message from the UE; and process, by a first PDCP layer entity in the anchor node, the RRC connection establishment complete message; or process, by a second PDCP layer entity in the anchor node, the RRC message that carried by an SRB2, and send the processed RRC message to the RRC layer entity.
But, BASU in a similar or same field of endeavor teaches receiving, by the anchor node, a corresponding packet data convergence protocol protocol data unit (PDCP PDU) (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB, which would indicating the RRC complete message being place or process into PDCP PDU and send over to the target eNB), wherein the PDCP PDU is received from a radio link control (RLC) layer entity of the serving node after the RLC entity of the serving node processed an RRC message from the UE (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB); and 
processing, by a first PDCP layer entity in the anchor node, he RRC connection establishment complete message that is carried by the SRB1 (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99), and sending the processed RRC connection establishment complete message to an RRC layer entity (fig. 9, par. 48, 49, RRC layer with different PDCP entities, and in par. par. 95, 97, 98, 99, different bearers are mapped to different PDCP and RLC layers, and par. 131, 264, the base station verify the C-RNTI sent in the RRCConnectionReconfigureationComplete message for SRB1 or DCCH or SRB2 or DCCH that being sent up to RRC layer, and RRC message using SRB0 or CCCH); or 
processing, by a second PDCP layer entity in the anchor node, the RRC message that carried by an SRB2 (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99), and sending the processed RRC message to the RRC layer entity (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BASU in the system of RAGHOTHAMAN and FONG provides different SRBs mapping to different PDCP layers.
The motivation would have been to provide different priority and different path identification. 

Regarding claim 17, RAGHOTHAMAN teaches the system according to claim 16, wherein the control plane signaling message indicates that the RRC connection establishment complete message is an RRC message that a signaling radio bearer 1 (SRB1) bears (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).
However, RAGHOTHAMAN and FONG do not teach wherein the control plane signaling message further carries indication information, wherein the indication information indicates that the message is an message that a SRB 1 bears.
But, BASU in a similar or same field of endeavor teaches wherein the control plane signaling message further carries indication information (par. 95, 131, the base station verify the C-RNTI sent in the RRCConnectionReconfigrationComplete message for SRB1), and wherein the indication information indicates that the RRC connection establishment complete message is an RRC message that a SRB 1 bears (par. 95, 131, the base station verify the C-RNTI sent in the RRCConnectionReconfigrationComplete message for SRB1).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BASU in the system of RAGHOTHAMAN and FONG to provide the indication for verification.
The motivation would have been to identify the corresponding acknowledgement for confirm the configuration.

Regarding claim 18, RAGHOTHAMAN teaches the system according to claim 17, wherein: the serving node is further configured to the control plane signaling message after receive the RRC connection establishment complete message from the UE and prior to send the control plane signaling message to the anchor node (par. 177, The T-WTRU 201 may confirm reception of the RRC reconfiguration message by sending a RRC reconfiguration complete message to the base station 114 also on SRB1, which is tunneled through a DRB of the H-WTRU 202).
However, RAGHOTHAMAN and FONG do not teach the serving node is further configured to add the indication information to the control plane signaling message. 
But, BASU in a similar or same field of endeavor teaches the serving node is further configured to add the indication information to the control plane signaling message (par. 95, 131, the base station verify the C-RNTI sent in the RRCConnectionReconfigrationComplete message for SRB1).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BASU in the system of RAGHOTHAMAN and FONG to provide the indication for verification.
The motivation would have been to identify the corresponding acknowledgement for confirm the configuration.


Regarding claim 19, RAGHOTHAMAN teaches the system according to claim 13, wherein: 
the anchor node is configured to: process the RRC connection establishment complete message that a SRB 1 bears (par. 118, 123, 125, 177, receiving complete message on the SRB1, which then process to indicate handover complete); and send the processed RRC connection establishment complete message to an RRC layer entity of the anchor node (par. 129, 177).
However, RAGHOTHAMAN and FONG do not teach a RLC layer entity of the serving node is configured to: process the RRC connection establishment complete message into a PDCP PDU; and send the corresponding PDCP PDU to the anchor node; the anchor node is further configured to: receive the corresponding PDCP PDU from the RLC layer entity of the serving node; and 
a PDCP layer entity of the anchor node is configured to: process the RRC connection establishment complete message;

But, BASU in a similar or same field of endeavor teaches a RLC layer entity of the serving node is configured to: process the RRC connection establishment complete message into a PDCP PDU (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB); and send the corresponding PDCP PDU to the anchor node (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB, which would indicating the RRC complete message being place or process into PDCP PDU and send over to the target eNB); the anchor node is further configured to: receive the corresponding PDCP PDU from the RLC layer entity of the serving node (fig. 8, 9, par. 48, 49, 131, the receiving data and outputting to the PDUs, par. 76, 131, wherein the PDCP data PDUs for control data contain one complete RRC message and the UE sends the RRCconnectionReconfigurationComplete message to the target eNB, which would indicating the RRC complete message being place or process into PDCP PDU and send over to the target eNB); and 
a PDCP layer entity of the anchor node is configured to: process the RRC connection establishment complete message (fig. 9, par. 48, 49, par. par. 95, 97, 98, 99). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BASU in the system of RAGHOTHAMAN and FONG provides different SRBs mapping to different PDCP layers.
The motivation would have been to provide different priority and different path identification. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/08/2022